Affirmed and Memorandum Opinion filed December 22, 2011.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-11-00314-CR


                      PEDRO CASTRO-MARQUEZ, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 351st District Court
                                Harris County, Texas
                           Trial Court Cause No. 1239390


                  MEMORANDUM                        OPINION


      Appellant Pedro Castro-Marquez pleaded guilty to possession with intent to
deliver cocaine. The trial court sentenced him to eight years’ deferred adjudication
probation and a $1,000 fine. Fourteen months later, the State filed a motion to adjudicate
appellant’s guilt, which the court granted. After adjudicating appellant guilty the trial
court sentenced him to 99 years’ confinement in the Institutional Division of the Texas
Department of Criminal Justice. In two issues appellant argues (1) the evidence was
insufficient to show appellant committed another offense, and (2) the trial court abused
its discretion in denying appellant’s motion to suppress evidence found in the vehicle in
which appellant was a passenger. We affirm.

                                             Background

          In 2009, appellant pleaded guilty to possession of cocaine with intent to deliver in
exchange for eight years’ deferred adjudication probation and a $1,000 fine.               As
conditions of his probation, appellant was ordered to, among other things:

                 Commit no offense against the laws of this or any other State or the United
                 States;

                 Pay a fine of $1,000 and court costs at the rate of $25 per month.

                 Submit to an alcohol and drug evaluation and provide verification of
                 enrollment, attendance, and successful completion of a treatment program if
                 recommended after evaluation.

Appellant was also prohibited from possessing a firearm.

          The State subsequently filed a motion to adjudicate appellant’s guilt alleging he
violated the above conditions of probation. The trial court granted the State’s motion,
adjudicated appellant’s guilt, and assessed punishment at 99 years in prison. Appellant
challenges his adjudication on the grounds that the evidence is insufficient to show he
committed another offense, namely, aggravated robbery, and the trial court abused its
discretion in denying his motion to suppress evidence seized at the time of appellant’s
arrest.

          At the hearing on the State’s motion to adjudicate, the complainant in the
aggravated robbery testified that a group of five or six men pushed their way into her
home claiming to be police officers. Each of the men carried weapons. The men tied up
the complainant and told her three children to sit down and be quiet. The complainant
identified appellant as one of the men who came into her home; he was wearing a shirt
with the word ―police‖ on it at the time. The men threatened the complainant with a gun;


                                                2
advised her that it was a ―holdup‖; and requested the keys to the pawn shop where she
worked. Some of the men held the complainant’s children and mother hostage while
others went with the complainant to the pawn shop. At the pawn shop, the complainant
convinced her father, the owner, to fill a bag with jewelry and money to give to the men.
She gave the bag to the men who dropped her off near a gas station and drove away.

      Approximately nine days later, a Houston police officer testified that he saw
appellant step out of a Hummer vehicle, which had been reported stolen. He asked for
identification and checked for outstanding warrants.      Appellant had an outstanding
misdemeanor arrest warrant on which the officer arrested him. Officers recovered two
weapons and items believed to be from the pawn shop robbery in the search of the
vehicle after appellant’s arrest, including a black T-shirt with white lettering that said
―police‖ on it. Following the police officers’ testimony, appellant moved to suppress the
evidence recovered in the vehicle. The trial court denied appellant’s motion.

      The court liaison officer of the probation department testified that appellant was
$300 in arrears in his payments of court costs and fine.       She further testified that
appellant submitted to drug and alcohol evaluation and was ordered to participate in the
Texas Drug Offender Education Program. He failed to submit proof that he enrolled in or
attended the program.     Appellant testified that he signed up for drug and alcohol
treatment, but did not attend.    He further testified that after being arrested on the
aggravated robbery, he did not pay his probation fees.

      At the conclusion of the hearing, the trial court found the first three allegations,
i.e., another offense, non-payment of fees, and failure to attend drug counseling, to be
true, and found the fourth allegation, that of carrying a weapon, not true. This appeal
followed.

                                     Standard of Review

      We review a trial court’s order revoking probation under an abuse of discretion
standard. See Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006). In a


                                            3
probation revocation proceeding, the State has the burden of proving a violation of the
conditions of probation by a preponderance of the evidence. Id. at 763–64. The State
meets its burden when the greater weight of the credible evidence creates a reasonable
belief that the defendant violated a condition of probation as alleged. Id. at 764. In a
hearing on a motion to revoke probation, the trial court is the sole trier of fact, and is also
the judge of the credibility of the witnesses and the weight to be given their testimony.
Taylor v. State, 604 S.W.2d 175, 179 (Tex. Crim. App. 1980); Trevino v. State, 218
S.W.3d 234, 240 (Tex. App.—Houston [14th Dist.] 2007, no pet.). One single violation
of the terms of probation is sufficient to support a trial court’s order revoking probation.
Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim. App. 1980).

                                              Analysis

       In his first issue, appellant challenges the sufficiency of the evidence to support
the finding that he committed the aggravated robbery. In his second issue, appellant
challenges the trial court’s ruling on his motion to suppress. Appellant did not challenge
the findings that he failed to pay court costs and fines, and that he failed to attend drug
and alcohol counseling.      Therefore, we can uphold the trial court’s revocation of
probation on those unchallenged grounds. See, e.g., Moore v. State, 605 S.W.2d 924, 926
(Tex. Crim. App. 1980). Because appellant challenges only one of the three allegations
for the revocation of his probation, the trial court did not abuse its discretion in
adjudicating appellant’s guilt. Appellant’s two issues are overruled.

       The judgment of the trial court is affirmed.

                                                   PER CURIAM



Panel consists of Justices Brown, Boyce, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                              4